Citation Nr: 1527213	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-03 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a disability evaluation in excess of 40 percent for the Veteran's low back strain.  


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 2000 to August 2004 and additional periods of active duty for training.  The Veteran was awarded the Combat Action Ribbon.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Des Moines, Iowa, Regional Office (RO) which, in pertinent part, denied an increased disability evaluation for the Veteran's low back strain.  In January 2014, the RO increased the evaluation for the Veteran's low back strain from 10 to 40 percent disabling and effectuated the award as of October 12, 2012, the date of his claim.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDING OF FACT

The Veteran's low back strain has been shown to be manifested by no more than chronic low back pain; a range of motion of forward flexion to 20 degrees with pain, extension to 5 degrees with pain; lateral flexion to 5 degrees with pain, bilaterally, and lateral rotation to 15 degrees with pain, bilaterally; right lumbar paraspinal muscle area tenderness on palpation; normal lower extremity muscle strength, reflexes, and sensation; and no spinal ankylosis or associated neurological, bowel, or bladder impairment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for the Veteran's low back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has issued several VCAA notices to the Veteran including a February 2013 notice which informed him of the evidence generally needed to support a claim for an increased evaluation for his low back strain and the assignment of an effective date for such an award; what actions he needed to undertake; and how VA would assist him in developing his claim.  The February 2013 VCAA notice was issued to the Veteran prior to the April 2013 rating decision from which the instant appeal arises.  The issue was readjudicated in the January 2014 rating decision and the January 2014 statement of the case (SOC).  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded a November 2013 VA spine examination which addressed his low back disorder.  The examination report has been incorporated into the record.  To that end, when VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that all manifestations of the Veteran's disability were discussed.  

All identified and available relevant documentation has been secured and all relevant facts have been developed as to the issue of the evaluation of the Veteran's low back strain.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Evaluation of the Veteran's Low Back Strain

The Veteran asserts that an evaluation in excess of 40 percent is warranted for his low back strain.  

In August 2004, VA established service connection for low back strain; assigned an initial 10 percent evaluation for that disability; and effectuated the award as of August 19, 2004.  In January 2014, the RO increased the evaluation for the Veteran's low back strain from 10 to 40 percent and effectuated the award as of October 12, 2012, the date of his claim for increase.  

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Lumbosacral strain is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  As the Veteran does not have intervertebral disc syndrome, those rating criteria are not for application.

The General Rating Formula for Diseases and Injuries of the Spine directs that a 40 percent evaluation is warranted for either unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

At a November 2013 VA spine examination, the Veteran complained of progressive chronic non-radiating low back pain which was exacerbated by prolonged walking, standing, and lying down and lifting objects.  He denied any having any occupational impairment associated with his low back pain as he worked at a desk in a relatively sedentary job.  The Veteran reported that he had not received any medical or chiropractic treatment for his lumbar spine since 2010 as such treatment failed to improve his disability.  On examination of the lumbar spine, the Veteran exhibited a range of motion of forward flexion to 20 degrees with pain, extension to 5 degrees with pain; lateral flexion to 5 degrees with pain, bilaterally, and lateral rotation to 15 degrees with pain, bilaterally; right lumbar paraspinal muscle area tenderness on palpation; normal lower extremity muscle strength, reflexes, and sensation; no spinal ankylosis; and no radiculopathic symptoms or associated bowel or bladder impairment.  The Veteran was diagnosed with lumbar spondylosis.  The examiner stated that the Veteran's spine disorder did not "impact his or her ability to work."  

The Veteran's low back strain has been shown to manifested by no more than chronic low back pain; a range of motion of forward flexion to 20 degrees with pain, extension to 5 degrees with pain; lateral flexion to 5 degrees with pain, bilaterally, and lateral rotation to 15 degrees with pain, bilaterally; right lumbar paraspinal muscle area tenderness on palpation; normal lower extremity muscle strength, reflexes, and sensation; and no radiculopathic symptoms.  The Veteran has been specifically found to exhibit no spinal ankylosis or any associated neurological, bowel, or bladder impairment.  The Veteran's lumbar spine symptoms clearly merit assignment of the current 40 percent under the provisions of Diagnostic Code 5237.  However, in the absence of any findings consistent with spinal ankylosis, the Board finds that a schedular evaluation in excess of 50 percent is not warranted for the Veteran's low back strain at any point during the relevant period of time.  38 C.F.R. §§  4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also evaluated whether the Veteran's claim for a higher evaluation for his low back strain should be referred for consideration of extra-schedular ratings under 38 C.F.R. § 3.321(b)(1).  The Court has clarified that there is a three step inquiry for determining whether a veteran is entitled to an extra-schedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  

A veteran may also be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra schedular evaluation based on multiple disabilities when the combined effect is exceptional and not captured by schedular evaluations.  Referral for an extra schedular rating under 38 C.F.R. § 3.321(b) is to be considered when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular evaluations for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Initially, the Board finds that the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of his multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluations inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back strain with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Code 5237 reflects that the diagnostic criteria reasonably describes the Veteran's lumbar spine disability level and symptomatology.  The diagnostic criteria convey that evaluations will be assigned for spine disabilities based upon functional spinal limitation of motion and other symptomatology specific to lumbar strain.  The Veteran's lumbar spine disability picture has been shown to encompass significant functional limitation of motion which falls squarely within the diagnostic criteria for a 40 percent evaluation.  
Therefore, the Board determines that referral of the Veteran's claim for a higher evaluation for his low back strain for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.  

A claim for entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased evaluation issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As indicated above, the evidence associated with the record shows that the Veteran has reported that he is gainfully employed and his low back strain does not significantly impact his employability.  Therefore, the Board finds that a claim for a TDIU is not raised by the record.  


ORDER

An evaluation in excess of 40 percent for the Veteran's low back strain is denied.  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


